Citation Nr: 0826640	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  01-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain 
residuals.

2.  Entitlement to service connection for thoracic spine 
disorder, claimed as mid-back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to July 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the case for 
further development in October 2005 and September 2006.  In 
December 2007, the Board requested a medical expert opinion.


FINDINGS OF FACT

1.  The veteran's current low back strain residuals are not 
related to her active military service.

2.  The veteran's current thoracic spine disorder, claimed as 
mid-back pain, is not related to her active military service.


CONCLUSIONS OF LAW

1.  The veteran's current low back strain residuals were not 
incurred in or aggravated by her active military service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).

2.  The veteran's current thoracic spine disorder, claimed as 
mid-back pain, was not incurred in or aggravated by her 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reflect incidents and 
medical care pertinent to the claim.  The records document:  
(1) August 1995 diagnosis of low back strain following a 
report of having been "kicked in the side" while playing a 
sport; (2) several visits in 1995, 1998, and 1999 for right 
sacroiliac pain and sacral torsion; (3) report of right 
inguinal pain after a minor fall while rollerblading and 
diagnosis of muscle strain (June 1999); (4) muscle spasms and 
mid-back pain "probably related to fatigue" noted after 
sitting at a desk positioned "too low" (November 1999); 
(5) complaints of left lateral back pain after an automobile 
accident in December 1999; (6) thoracic back pain and spasms 
in March and May 2000; and (7) physical therapy performed in 
early 2000 for back pain.  A May 2000 radiology report for 
the thoracic spine documents an impression of levoscoliosis 
without acute bony fractures and mild spondylosis.

Pertinent post-service medical records include VA outpatient 
medical treatment records and private chiropractic care 
records.  In particular, narrowing between lumbosacral disc 
spaces is documented in a September 2003 VA X-ray report.  
And, while the September 2003 X-ray report of the thoracic 
spine does not reveal gross abnormality or compression 
deformity, a May 2004 addendum to the September 2003 VA 
examination report indicates that the veteran more likely 
than not has thoracic spine strain.  There was mild 
rachiolisthesis and degenerative disc disease at L5-S1.  A 
private chiropractor's records document treatment for back 
pain within the year after discharge from active duty.

The veteran underwent another VA examination in March 2006.  
The VA examiner opined that the veteran has a thoracic 
strain, chronic in nature, that was more likely than not 
related to her military service.  In a July 2006 statement, 
however, the veteran reported that she was involved in two 
post-service automobile accidents-in July 2001 and in July 
2003.  Morris Chiropractic records received in December 2006 
document that the veteran received treatment following the 
July 2003 accident.  A May 2002 chiropractic record also 
indicates that the veteran was still receiving spinal 
treatment for injuries sustained in the July 2001 accident.  
At the time of the July 2003 accident, the veteran reported 
symptoms of neck pain and mid-back pain that began 
immediately after the accident.

VA conducted another examination in March 2007.  This time, 
the veteran was diagnosed with mild cervical, thoracic, and 
lumbar strain.  The examination report contains the opinion 
that it is as likely as not that the veteran's mild cervical, 
thoracic, and lumbar strain are related to military service. 
The VA examiner commented that for each of these conditions, 
there was documentation of injury in military service, but 
that there was little objective evidence on the current VA 
medical examination, and that x-rays revealed minimal 
changes.  The examiner concluded that he could, therefore, 
not opine without resort to speculation as to the degree of 
probability of whether it was as likely as not that the 
diagnosed conditions were related to service.  Consequently, 
the Board sought an expert medical opinion in December 2007.

In January 2008, the Board received an expert medical opinion 
from Charles W. Needham, MD, FACS, board certified 
neurosurgeon and associate professor of neurosurgery.  Dr. 
Needham reviewed the entire claims file, including medical 
records and prior opinions from VA examiners.  He pointed out 
that the veteran was rollerblading in 1999, which suggests 
that her multiple strains from active duty had resolved by 
then because a person suffering from musculoskeletal 
complaints would not undertake an activity that required such 
motor skills and involved such a risk of injury.  Dr. Needham 
also pointed out that the veteran never required any spine 
surgery.  He concluded that he did not find any hard evidence 
to support the claim.  The Board asked Dr. Needham to further 
clarify his opinion.  In March 2008, he submitted an 
addendum.  In the addendum, Dr. Needham opines that it is 
less than 50 percent probable that the veteran's current 
claim is caused by active duty muscular and ligamentous 
strains which resolved by 1999.  The Board assigns great 
weight to Dr. Needham's expert medical opinion because his 
rationale is well-reasoned, cites all the relevant facts, and 
reflects a comprehensive review of the record.  Thus, the 
veteran's claim must be denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in February 2001 and May 2003 of the information 
and evidence needed to substantiate and complete claims for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim and by 
conducting a medical examination.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until the 
supplemental statement of the case dated in April 2006 and in 
a letter in October 2006.  However, there is no prejudice to 
the appellant in the timing of this notice, as the claim for 
service connection is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Hence, issues concerning 
the disability evaluation and the effective date of the award 
do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.  The 
veteran was also examined in connection with this claim, and 
medical opinions were requested.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for low back strain 
residuals is denied.

Entitlement to service connection for thoracic spine 
disorder, claimed as mid-back pain, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


